DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed August 30, 2021. Claims 1-2 and 4-8 are pending in the application. Claims 1 and 8 have been amended. Claims 1-2 and 4-8 will currently be examined.
Information Disclosure Statement
	Receipt of Information Disclosure Statement file May 27, 2021 is acknowledged.
	 
Status of the Claims
	The rejection of claims 1, 2, 5, and 6 under 35 U.S.C. 102(a)(1) as being anticipated by GNPD Night Cream (2016, Mintel) is withdrawn due to Applicant’s amendment of the claims to add the limitation of “wherein the content of Component (C) is from 10 parts by mass to 1,000 parts by mass when the total mass of Component (A) and Component (B) is 100 parts by mass”.
The rejection of claims 1, 2, 4, 5, and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR2017005587A) is withdrawn due to Applicant’s amendment of the claims to add the limitation of “wherein the content of Component (C) is from 10 parts by mass to 1,000 parts by mass when the total mass of Component (A) and Component (B) is 100 parts by mass”.
is withdrawn due to Applicant’s amendment of the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
New Rejections Necessitated by IDS filed 5/27/2021
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beilfuss et al. (US 8,058,218) in view of the Varvareson Publication (2009, International .

Applicant’s Invention
Applicant claims an antibacterial and antifungal composition, comprising: (A) a least one kind of 1,2-alkanediol having a linear alkyl group containing 6 to 8 carbon atoms; (B) at least one kind of monoalkyl glyceryl ether having a linear alkyl group containing 6 to 8 carbon atoms, a branched alkyl group containing 6 to 8 carbon atoms, or a cycloalkyl group containing 6 to 8 carbon atoms; and (C) at least one kind of aromatic alcohol represented by the following general formula (1) 
    PNG
    media_image1.png
    88
    250
    media_image1.png
    Greyscale
 wherein n represents a natural number of from 1 to 4, wherein a content of Component (C) is from 10 parts by mass to 1,000 parts by mass when a total mass of Component (A) and Component (B) is 100 parts by mass. Applicant claim a method of enhancing antibacterial and antifungal effects of Compound (A) and Component (B) in a cosmetic preparation or a cleaning agent through use of Component (C), wherein the method comprises adding Component (A) which is at least one kind of 1,2-alkanediol having a linear alkyl group containing 6 to 8 carbon atoms; (B) at least one kind of monoalkyl glyceryl ether having a linear alkyl group containing 6 to 8 carbon atoms; a branched alkyl group containing 6 to 8 carbon atoms, or a cycloalkyl group containing 6 to 8 carbon atoms; and (C) at least one kind of aromatic 
    PNG
    media_image1.png
    88
    250
    media_image1.png
    Greyscale
 wherein n represents a natural number of from 1 to 4, to the cosmetic preparation or the cleaning agent, wherein a content of Component (C) is from 10 parts by mass to 1,000 parts by mass when a total mass of Component (A) and Component (B) is 100 parts by mass.
Determination of the scope of the content of the prior art
(MPEP 2141.01)
 	Regarding claim 1, Beilfuss et al. teach compositions with microbicidal and/or preservative and/or cosmetic effect and/or dermatological effect and/or pharmaceutical effect which do not exhibit, or exhibit to a reduced degree, the above-stated disadvantages and unpleasant accompanying phenomena (col. 1, lines 27-32). Beilfuss et al. teach the compositions comprise one or more glycerol ethers together with one or more diols and/or polyols (component B) (col. 1, lines 35-37). Beilfuss et al. teach the glycerol ethers are preferably monoalkyl glycerol ethers (col. 1, lines 43-45) (component B). Beilfuss et al. teach the diols used include alkanediols having 4 preferably 6 to 8 carbon atoms, in the alkylene chain (col. 2, lines 33-35) (component A). Beilfuss et al. teach besides the glycerol ether(s) and diol(s) and/or polyol(s), the compositions also comprise suitable additives (col. 3, lines 29-34). Beilfuss et al. teach suitable additives are benzyl alcohol and phenethyl alcohol (component C, aromatic alcohol) (col. 3, lines 35-37). Beilfuss also claims a composition comprising “1-(2-ethylhexyl) glycerol ether (reads on component B) and 1, 2-octanediol or 1,2-hexanediol (reads on component A). (E.g. see claims 1-16 of Beilfuss). 

Regarding claim 1, Beilfuss et al. teach the compositions comprise at least one glycerol ether in an amount of from 0.01 to 30 or 40% by weight, preferably 0.05 to 10% by weight, in particular 0.1 to 5% by weight, preferably 0.5 to 2 or 3% by weight. In addition, they comprise at least one diol or polyol in an amount of from 0.01 to 99.99% by weight, preferably 0.05 to 40% by weight, in particular 0.1 to 10% by weight, preferably 0.5 to 5 or 8% by weight (col. 2, lines 52-59).
	Regarding claim 2, Beilfuss et al. teach suitable additives are benzyl alcohol and phenethyl alcohol (component C, aromatic alcohol) (col. 3, lines 35-37).
	 Regarding claim 4, Beilfuss et al. teach the diols are preferably 1,2-octanediol, and mixtures thereof, such as, for example, a mixture of 1,2-hexanediol and 1,2-octanediol (col. 2, lines 39-40, col. 8, lines 64-66).
	Regarding claim 5, Beilfuss et al. teach the glycerol monoalkyl ethers include preferably 1-(2-ethylhexyl) glycerol ether (col. 2, line 10; col. 8, lines 20-27).
	Regarding claim 6, Beilfuss et al. teach the compositions are used in particular in skincare products from the cosmetic sector (col. 3, line 64).
Regarding claim 7, Beilfuss et al. teach the compositions are used in particular in skincare products from the cosmetic sector, including cleaning products (col. 3, line 65).
	Beilfuss et al. teach in example 1 an exemplary product according to the invention is cream B:

    PNG
    media_image2.png
    164
    291
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    95
    287
    media_image3.png
    Greyscale
 (col. 4, lines 50-66-col. 5, lines 1-9).
Beilfuss et al. teach in example 2 besides the sensory evaluation, the microbial effect of a composition was investigated the composition comprises 
    PNG
    media_image4.png
    91
    293
    media_image4.png
    Greyscale
 (col. 7, lines 26-46). Beilfuss et al. teach a composition was tested which comprised 30% by weight of 1-(2-ethylhexyl) glycerol ether and 70% by weight of 1,2-octanediol. It exhibits good results with regard to skin moisture, deodorizing effect and increase in the preservative effect of other preservatives (col. 8, lines 8-17).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Beilfuss et al. does not explicitly recite a composition containing all three components A, B and C. 
Beilfuss et al. also do not specifically disclose Component (C) from 10 parts by mass to 1,000 parts by mass when a total mass of Component (A) and Component (B) is 100 parts by mass or the method of enhancing antibacterial and antifungal effects of 
The Varvareson Publication teaches the use of phenethyl alcohol as a bacteriostatic agent was reported. Phenethyl alcohol causes a rapid and reversible breakdown in the permeability barriers of bacterial cells. The Varvareson Publication teaches the combination of phenethyl alcohol with caprylyl glycol shows a synergistic antimicrobial effect as the wetting ability of caprylyl glycol may enhance the intracellular penetration of phenethyl alcohol. A solution consisting of 56-60% (w/w) phenethyl alcohol and 44-40% (w/w) caprylyl glycol shows MICs of 1750-3000 ppm against Staphylococcus aureus, E. coli, Pseudomonas aeruginosa, Candida albicans and A. niger (page 167, Phenethyl alcohol).
Konate et al. teach phenyl ethyl alcohol and phenyl propyl alcohol are typical fragrance components of personal care. These substances have exhibited preservatives and/or antimicrobial boosting properties (page 1, paragraph [0002]). Konate et al. teach an aqueous multilamellar composition for delivering a hydrophobic substance comprising: i. about 50 wt.% to about 80 wt.% of phenylethylalcohol and/or phenylpropylalcohol; ii. a mixture of (a) about 10 wt. % to about 20 wt. % of polyglyceryl-4 laurate/sebacate and (b) about 10 wt. % to about 20 wt. % of polyglyceryl-6 caprylatecaprate; iii. About 10 wt. % to about 20 wt. % of octane-1,2-diol (page 2, paragraph [0011]; page 17, claim 1).


Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

Staphylococcus aureus, E. coli, Pseudomonas aeruginosa, Candida albicans and A. niger. Konate et al. teach an aqueous multilamellar composition for delivering a hydrophobic substance comprising: i. about 50 wt.% to about 80 wt.% of phenylethylalcohol and/or phenylpropylalcohol; ii. a mixture of (a) about 10 wt. % to about 20 wt. % of polyglyceryl-4 laurate/sebacate and (b) about 10 wt. % to about 20 wt. % of polyglyceryl-6 caprylatecaprate; iii. about 10 wt. % to about 20 wt. % of octane-1,2-diol. One of ordinary skill in the art would have been motivated to use the teachings of the prior art to determine the result effective amount of each component to use in the composition. As such, one of ordinary skill in the art would find it obvious to adjust the weight percentages of the components to obtain a composition that has good sensory effect and synergistic microbial effect. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially 
Regarding the method of enhancing antibacterial and antifungal effects of Component (A) and Component (B) in a cosmetic preparation or a cleaning agent through the use of Component (C), Beilfuss et al. teach the compositions comprise one or more glycerol ethers together with one or more diols and/or polyols (component B). Beilfuss et al. teach the glycerol ethers are preferably monoalkyl glycerol ethers (component B). Beilfuss et al. teach the diols used include alkanediols having preferably 6 to 8 carbon atoms, in the alkylene chain (component A). Beilfuss et al. teach besides the glycerol ether(s) and diol(s) and/or polyol(s), the compositions can also comprise suitable additives, including benzyl alcohol and phenethyl alcohol (component C, aromatic alcohol). It would have been obvious to one of ordinary skill in the art that the composition taught by Beilfuss et al. is used in skincare products from cosmetics and cleaning and care products. Beilfuss et al. specifically teach the compositions with the glycerol ether/diol combination and benzyl alcohol (Cream B) left behind a clearly detectable pleasant feel on the skin. The composition also has synergistic microbial effect. In addition, the Varvareson Publication and Konate et al. teach phenethyl alcohol causes a rapid and reversible breakdown in the permeability barriers of bacterial cells. The Varvareson Publication teaches the combination of phenethyl alcohol with caprylyl glycol shows a synergistic antimicrobial effect as the wetting ability of caprylyl glycol 1,2-octanediol; at least one monoalkyl glyceryl ether, 1-ethylhexyl glyceryl ether, and at least one aromatic alcohol, benzyl alcohol, are mixed, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., enhancing the antibacterial and antifungal effects of Component (A),1,2 alkanediol, and Component (B), 1-ethylhexyl glyceryl ether in a cosmetic preparation or cleaning agent though the use of Component (C), benzyl alcohol, by addition of Component (C) to Components (A) and (B), without evidence to the contrary. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed August 30, 2021 have been fully considered but they are not persuasive. Applicant argues that Beilfuss fails to teach a composition that contains all the components (A), (B), and (C) of Applicant’s claims in the required amounts. Applicant argues that there is no description of the preferred range of the . 
In response to Applicant’s argument, based on the new rejection of record, one of ordinary skill in the art would have been motivated to combine the teachings of Beilfuss et al., the Varvareson Publication, and Konate et al. and generate a composition (for cosmetic application) with alkanediol, monoalkyl glyceryl ether, and an aromatic alcohol as an additive, because Beilfuss et al. teach the advantage of combining glycerol ether and diol to producing “pleasant feel on the skin” and the inclusion of additives such as benzyl alcohol and phenethyl alcohol are “suitable” additives for cosmetic compositions. Beilfuss et al. provide strong suggestion to combine these known ingredients for generate a composition (especially for cosmetic application) that offer several advantages. This is further evidenced by the teachings of the Varvareson Publication and Konate et al. The prior art teaches that phenethyl alcohol causes a rapid and reversible breakdown in the permeability barriers of bacterial 
Regarding Applicant’s argument of the criticality of presently required combination of components at the recited contents for imparting synergistic antibacterial and antifungal performance over a long period of time, based on the new rejection of record, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of Beilfuss et al., The Varvareson Publication, and Konate et al. and use the weight percentage of the components. Beilfuss et al. teach the compositions comprise at least one glycerol ether in an amount of from 0.01 to 30 or 40% by weight, preferably 0.05 to 10% by weight, in particular 0.1 to 5% by weight, preferably 0.5 to 2 or 3% by weight. The Varvareson Publication teaches a solution consisting of 56-60% (w/w) phenethyl alcohol and 44-40% (w/w) caprylyl glycol shows MICs of 1750-3000 ppm against Staphylococcus aureus, E. coli, Pseudomonas aeruginosa, Candida albicans and A. niger. Konate et al. teach an aqueous multilamellar composition for delivering a hydrophobic substance comprising: i. about 50 wt.% to about 80 wt.% of phenylethylalcohol and/or phenylpropylalcohol; ii. a mixture of 
Applicant argues evidence of the synergistic effects imparted by the presently required components (A), (B), and (C) can be found in the specification examples as well as the attached Rule 1.132 Declaration. The response to this argument will be addressed in the Response to the Declaration herein below.
 Response to Declaration
The declaration under 37 CFR 1.132 filed August 30, 2021, is insufficient to overcome the rejection set forth in the Office action because: the data is not commensurate in scope with the claimed invention. Applicant claims an antibacterial and antifungal composition, comprising: (A) a least one kind of 1,2-alkanediol having a 
    PNG
    media_image1.png
    88
    250
    media_image1.png
    Greyscale
 wherein n represents a natural number of from 1 to 4, wherein a content of Component (C) is from 10 parts by mass to 1,000 parts by mass when a total mass of Component (A) and Component (B) is 100 parts by mass. Applicant claim a method of enhancing antibacterial and antifungal effects of Compound (A) and Component (B) in a cosmetic preparation or a cleaning agent through use of Component (C), wherein the method comprises adding Component (A) which is at least one kind of 1,2-alkanediol having a linear alkyl group containing 6 to 8 carbon atoms; (B) at least one kind of monoalkyl glyceryl ether having a linear alkyl group containing 6 to 8 carbon atoms; and (C) at least one kind of aromatic alcohol represented by the following general formula (1) 
    PNG
    media_image1.png
    88
    250
    media_image1.png
    Greyscale
 wherein n represents a natural number of from 1 to 4, to the cosmetic preparation or the cleaning agent, wherein a content of Component (C) is from 10 parts by mass to 1,000 parts by mass when a total mass of Component (A) and Component (B) is 100 parts by mass.
The data provided in the Declaration compares the composition from Example 6 of the original specification that comprises (A-1) 0.30% of 1, 2-octanediol; (B-1) 0.30% of 2-ethylhexyl glyceryl ether and (C-2) 0.30% of benzyl alcohol to a composition based on the prior art, Beilfuss et al., comprising (A-1) 0.68% 1, 2-octanediol; (B-1) 0.29% of 
.  
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on August 30, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616